Exhibit 10.26
EXECUTION VERSION

OMNIBUS AMENDMENT
This OMNIBUS AMENDMENT (this “Amendment”), dated as of January 15, 2016, is the:
(i)    FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT, by and among the various
entities listed on the signature pages hereto as “Originators” (the
“Originators” and each, an “Originator”), NUSTAR ENERGY L.P., as initial
Servicer (“Servicer”) and NUSTAR FINANCE LLC, a Delaware limited liability
company, as buyer (the “Borrower” and together with each Originator and the
Servicer, the “NuStar Parties”); and
(ii)     FIRST AMENDMENT TO RECEIVABLES FINANCING AGREEMENT, by and among the
Borrower, the Servicer, WORKING CAPITAL MANAGEMENT CO., LP, MIZUHO BANK, LTD.
(“Mizuho”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Lenders, Mizuho and
PNC, as Group Agents, and PNC, as Administrative Agent.
RECITALS
WHEREAS, the Originators, NuStar Energy and the Borrower , as “Buyer”, entered
into that certain Purchase and Sale Agreement, dated as of June 15, 2015 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Purchase and Sale Agreement”) for the purchase and sale of certain
receivables and the related rights;
WHEREAS, the Borrower, the Servicer, the Persons from time to time party thereto
as Lenders and as Group Agents, and PNC, as Administrative Agent, entered into
that certain Receivables Financing Agreement, dated as of June 15, 2015 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Financing Agreement” and, together with the Purchase and
Sale Agreement, the “Agreements”); and
WHEREAS, the parties agree as follows.
AMENDMENT
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:
1. Amendment to the Purchase and Sale Agreement. Section 2.2 of the Purchase and
Sale Agreement is hereby amended in its entirety to read as follows:
SECTION 2.2 Calculation of Purchase Price. The “Purchase Price” to be paid to
each Originator in accordance with the terms of Article III for the Receivables
and the Related Rights that are purchased hereunder from such Originator shall
be determined in accordance with the following formula:

    



--------------------------------------------------------------------------------



PP
=
OB x FMVD
where:
 
 
PP
=
Purchase Price for each Receivable as calculated on the relevant Payment Date.
OB
=
The Outstanding Balance of such Receivable on the relevant Payment Date.
FMD
=
Fair Market Value Discount, as measured on such Payment Date, which is equal to
the quotient (expressed as percentage) of (a) one, divided by (b) the sum of (i)
1.005, plus (ii) the product of (A) the Prime Rate on such Payment Date,
times (B) a fraction, the numerator of which is the Days’ Sales Outstanding
(calculated as of the last day of the calendar month immediately preceding such
Payment Date) and the denominator of which is 365 or 366, as applicable.

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.
“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrative Agent in its sole discretion.
2.    Amendment to the Receivables Purchase Agreement. The definition of
“Required Capital Amount” set forth in Section 1.01 of the Receivables Purchase
Agreement amended in its entirety to read as follows:
“Required Capital Amount” means $5,000,000.
3.    Definitions. Unless otherwise indicated herein, capitalized terms used and
not otherwise defined in this Amendment are defined in (or by reference in) the
Receivables Financing Agreement.
4.    Representations and Warranties. Each NuStar Party hereby represents and
warrants as of the date hereof as follows:
(a)    Representations and Warranties. The representations and warranties made
by it in the Agreements, as applicable, are true and correct as of the date
hereof (unless (i) stated to relate solely to an earlier date, in which case
such representations or warranties were true and correct as of such earlier date
or (ii) relating to a determination or calculation based upon the definition of
Purchase Price or Required Capital Amount made prior to the date hereof).

2



--------------------------------------------------------------------------------



(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreements, as applicable, as amended hereby, are within each of its
organizational powers and have been duly authorized by all necessary
organizational action on its part. This Amendment and the Agreements, as
applicable, as amended hereby, are such Person’s valid and legally binding
obligations, enforceable in accordance with their respective terms except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
(c)    No Default. After giving effect to this Amendment and the transactions
contemplated hereby, no Purchase and Sale Termination Event, Unmatured Purchase
and Sale Termination Event, Event of Default or Unmatured Event of Default
exists or shall exist.
(d)    Borrower’s Net Worth. After giving effect to this Amendment and the
transactions contemplated hereby, the Borrower’s Net Worth is not less than the
Required Capital Amount.
5.    Entire Agreement. Except as otherwise amended hereby, all of the other
terms and provisions of each Agreement are and shall remain in full force and
effect and each of the Purchase and Sale Agreement and Receivables Financing
Agreement, as amended and supplemented by this Amendment, is hereby ratified and
confirmed by the parties hereto. After this Amendment becomes effective, all
references in the Purchase and Sale Agreement and Receivables Financing
Agreement (or in any other Transaction Document) to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement shall be deemed
to be references to such Agreement as amended by this Amendment. This Amendment
contains the entire understanding of the parties with respect to the provisions
of the Agreements amended and supplemented hereby and may not be modified except
in writing signed by all parties. This Amendment shall not be deemed, either
expressly or impliedly, to waive, amend or supplement any provision of either
Agreement other than as set forth herein.
6.    Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrative Agent of duly executed counterparts of this
Amendment (whether by facsimile or otherwise) executed by each of the parties
hereto.
7.    Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).

3



--------------------------------------------------------------------------------



8.    Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreements or any provision hereof or thereof.
9.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each NuStar Party, and their respective successors and permitted
assigns.


10.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
 


[Signature Pages Follow]



4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
NUSTAR FINANCE LLC,




By:_/s/ Thomas R. Shoaf____________________
Name: Thomas R. Shoaf
Title: Executive Vice President and Chief Financial Officer





NUSTAR ENERGY L.P.,
as Servicer


By: Riverwalk Logistics, L.P., its general partner


By: NuStar GP, LLC, its general partner




By:_/s/ Thomas R. Shoaf______________
Name: Thomas R. Shoaf
Title: Executive Vice President and Chief Financial Officer




NUSTAR LOGISTICS, L.P.,
as an Originator


By: NuStar GP, Inc., its general partner


By:__/s/ Thomas R. Shoaf______________
Name: Thomas R. Shoaf
Title: Executive Vice President and Chief Financial Officer




NUSTAR ENERGY SERVICES, INC.,
as an Originator


By:___/s/ Thomas R. Shoaf__________________
Name: Thomas R. Shoaf
Title: Executive Vice President and Chief Financial Officer

S-1
Omnibus Amendment



--------------------------------------------------------------------------------







NUSTAR PIPELINE OPERATING PARTNERSHIP L.P.,
as an Originator




By: NuStar Pipeline Company, LLC, its general partner




By:__/s/ Thomas R. Shoaf_____________
Name: Thomas R. Shoaf
Title: Executive Vice President and Chief Financial Officer








NUSTAR SUPPLY & TRADING, LLC,
as an Originator




By:__/s/ Thomas R. Shoaf___________________
Name: Thomas R. Shoaf
Title: Executive Vice President and Chief Financial Officer

S-2
Omnibus Amendment



--------------------------------------------------------------------------------




Consented to:


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent



By:    /s/ Eric Bruno                    
Name: Eric Bruno
Title: Managing Director






PNC BANK, NATIONAL ASSOCIATION,
as Group Agent for the PNC Group



By:    /s/ Eric Bruno                    
Name: Eric Bruno
Title: Managing Director






PNC BANK, NATIONAL ASSOCIATION,
as a Committed Lender


By:    /s/ Eric Bruno                    
Name: Eric Bruno
Title: Managing Director



S-3
Omnibus Amendment



--------------------------------------------------------------------------------







MIZUHO BANK, LTD.,
as a Group Agent for the Working Capital
Management Co., LP Group



By:    /s/ Leon Mo                
Name: Leon Mo
Title: Authorized Signatory












WORKING CAPITAL MANAGEMENT
CO., LP,
as a Conduit Lender


By:_/s/ Richard Burke    _______________
Name: Richard Burke
Title: Attorney-in-Fact





S-4
Omnibus Amendment

